Citation Nr: 1018173	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-31 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
scar of the left thigh/inguinal region.

2.  Entitlement to an extraschedular rating for service-
connected glans penis bifurcation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In January 2009, the Veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

In March 2009, the Board remanded these matters to the RO to 
schedule a VA examination to evaluate the Veteran's left 
inguinal scar and to refer the Veteran's increased rating 
claim for glans penis bifurcation for extraschedular 
consideration.  After accomplishing the requested actions to 
the extent possible, the RO continued the denial of each 
claim (as reflected in the March 2010 supplemental statement 
of the case (SSOC)) and returned these matters to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's left 
inguinal scar is less than 6 square inches (39 square 
centimeters), it does not limit the function of the thigh or 
inguinal region and it is not tender or painful with 
objective evidence or on examination.

2.  The Veteran's glans penis bifurcation manifested by 
splaying of the urinary stream, urinary frequency with 
awakening at least two times per night and mild urinary 
dysfunction presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
service-connected scar of the left thigh/inguinal region have 
not been met or approximated for the entire appeals period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2002 & 2009).

2.  A 10 percent disability rating for glans penis 
bifurcation on an extraschedular basis is warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, 
at a minimum, that the Secretary (1) notify the claimant that 
to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic Codes," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (holding that VCAA notice need not be 
veteran specific, or refer to the effect of the disability on 
"daily life").

In regards to the initial higher rating claim for glans penis 
bifurcation based on extraschedular considerations, the 
September 2003 rating decision granted the Veteran's claim of 
entitlement to service connection for glans penis 
bifurcation, therefore this claim is now substantiated.  As 
such, the Veteran's filing of an appeal as to this 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been substantiated; thereby rendering section 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required for the initial higher rating for glans 
penis bifurcation and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the Veteran's claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the Veteran's increased rating claim for scar 
of the thigh or inguinal region, the Board finds that the 
April 2003, October 2006 and June 2008 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The April 2003 and June 2008 letters notified 
the Veteran that he may submit evidence showing that his 
service-connected scar of the thigh has increased in 
severity.  The RO informed the Veteran of the types of 
medical or lay evidence that he may submit.  Specifically, in 
the June 2008 letter, the Veteran was informed that evidence 
that may show an increase in severity might be information 
about on-going treatment records and recent social security 
determinations.  He was also informed that he could provide 
lay statements discussing his disability symptoms from 
individuals who have witnessed how they affect him.  The 
letter notified the Veteran that he could provide statements 
from his employer as to job performance, lost time or other 
information regarding how his condition affects his ability 
to work.  The Veteran was informed of his and VA's respective 
duties for obtaining evidence.  The October 2006 letter also 
notified the Veteran of how VA determines disability ratings 
and effective dates. 

The April 2003 letter was sent to the Veteran prior to the 
September 2003 rating decision.  The VCAA notice with respect 
to the elements addressed in this letter was therefore 
timely.  See Pelegrini, 18 Vet. App. at 120.  The October 
2006 and June 2008 VCAA notice letters were sent after the 
initial adjudication of the Veteran's claims.  The Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in October 2008 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  For these reasons, it 
is not prejudicial to the Veteran for the Board to proceed to 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication. Accordingly, the 
Board finds that VCAA letters dated in an April 2003 and June 
2008 satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). Accordingly, the Board finds that 
VCAA letters dated in an April 2003, October 2006 and June 
2008 satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

With respect to VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The claims file contains the Veteran's service 
treatment records, private treatment records, Social Security 
disability records, VA treatment records, VA examinations 
dated in April 2003, July 2006, November 2007 and October 
2009.

The Board notes that the VA examiners in April 2003, November 
2007 and October 2009 documented in detail the Veteran's scar 
symptoms and the effect those symptoms have on his 
occupational and daily functioning.  In addition, the VA 
examiner in July 2006 reviewed the Veteran's claims filed and 
recorded the Veteran's symptoms of glens penis bifurcation 
and the effect those symptoms have on his occupation and 
daily functioning.  Accordingly, the Board has determined 
that the VA examinations conducted in April 2003, July 206, 
November 2007, October 2009 are adequate for rating purposes.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As noted above, this claim was previously remanded by the 
Board in March 2009 in order to provide the Veteran with 
another VA examination for his scar of the thigh and to refer 
the increased rating claim for glans penis bifurcation for 
extraschedular consideration.  The Veteran was provided with 
a VA examination in October 2009.  The examiner reviewed the 
record, physically evaluated the Veteran's scar and provided 
a description of the Veteran's current symptoms.  The RO also 
referred the glans penis bifurcation claim to the Director of 
Compensation and Pension Service for extraschedular 
consideration.  The record contains a determination dated in 
October 2009 with respect to that issue.  Following these 
actions, the RO reviewed the evidence and issued a 
supplemental statement of the case in March 2010.  
Accordingly, the Board concludes that there has been 
substantial compliance with the March 2009 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's testimony 
and statements in support of his claims. The Board has 
carefully reviewed such statements and it concludes that he 
has not identified further available evidence not already of 
record. Therefore, the Board finds that all relevant facts 
have been developed properly and sufficiently in this appeal 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claims.

II. Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the applicable rating criteria for skin 
disorders, found at 38 C.F.R. § 4.118, were amended effective 
August 30, 2002.  See 67 Fed. Reg. 49490-99 (July 31, 2002).  
The criteria were amended again in October 2008.  The October 
2008 revisions are applicable to claims for benefits received 
by the VA on or after October 23, 2008.  See 73 Fed. Reg. 
54708 (September 23, 2008).  In this case, the Veteran filed 
his increased rating claim in May 2002.  Therefore, the Board 
will only consider the scheduler criteria for scars in effect 
prior to August 2002 and between August 2002 and October 
2008, keeping in mind that the revised criteria may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).

The Veteran was provided with a VA examination in April 2003.  
The VA examiner noted that the scar of thigh/inguinal region 
was the result of an abscess that was opened and drained 
during military service.  The Veteran reported that the scar 
causes him some discomfort with pressure over the area.  The 
examiner noted that based on the location of the scar it 
would have no impact on the Veteran's employability or 
activities of daily living.  During a November 2007 VA 
neurological examination, the examiner described a well-
healed nontender horizontal scar was present in the left 
groin below the inguinal ligament.  

The Veteran was provided with another VA examination for the 
scar in October 2009.  The Veteran reported no skin breakdown 
over the scar and he did not report any pain.  Physical 
evaluation of the scar revealed that it was linear with 
maximum length of 2.5 inches.  The area of the scar was less 
than 6 square inches (39 square centimeters).  The examiner 
noted that the scar was not painful and there were no signs 
of skin breakdown, inflammation, edema or keloid formation.  
The examiner noted that the scar was deep.  He determined 
that there were no other disabling effects of the scar.  

The Board observes that during the January 2009 Board 
hearing, the Veteran testified that his scar is sensitive and 
persistently painful.  He noted that it is not constantly 
painful, but certain activities that push on the scar cause 
it to be painful.  The Veteran provided the example of when 
his grandchildren jump on him, it hurts more in the area of 
the inguinal scar than other areas of his body.  

Evaluation of the Scar under the Rating Criteria in Effect 
Prior to August 30, 2002

The Veteran's service-connected left inguinal scar is 
currently rated noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 for other scars.  Diagnostic Code 7805 
states that other scars should be rated on limitation of 
function of the affected part.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002).  

The Board finds that the evidence of record, the most 
pertinent of which was discussed above, reveals that the scar 
of the inguinal area does not limit the function of the thigh 
or inguinal region.  Accordingly, the Veteran is not entitled 
to a compensable rating under this diagnostic code.  

The Board has also considered whether the Veteran meets a 
higher disability rating under other Diagnostic Codes for 
skin disabilities.  Diagnostic Codes 7801 and 7802 address 
scars due to burns.  38 C.F.R. § 4.118, Diagnostic Codes 
7801-7802 (2002).  Furthermore, Diagnostic Code 7800 
evaluates scars of the head, face and neck.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).  As the Veteran's scar is 
on the left thigh/inguinal region and due to inguinal canal 
irrigation and drainage, those rating criteria are not 
applicable.  
	
Diagnostic Code 7803 provides that scars that are 
superficial, poorly nourished with repeated ulceration 
warrant a 10 percent disability rating and Diagnostic Code 
7804 evaluate scars, which are superficial, tender and 
painful on objective demonstration, as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Codes 7803-7804 (2002).  The 
evidence of record shows that the Veteran has not reported 
that his scar is poorly nourished or that he has had repeated 
ulceration of the scar.  Furthermore, the medical evaluations 
of the scar reveal that it is well healed with no evidence of 
skin breakdown, inflammation, edema or keloid formation.  
Although the Veteran has reported that the scar of the 
inguinal region is tender and painful, the objective evidence 
of record shows that the scar was not tender or painful.  See 
VA examinations dated in November 2007 and October 2009.  
Accordingly, the evidence does not show that the Veteran's 
scar of the left thigh/inguinal region warrant an increased 
rating under Diagnostic Codes 7803 and 7804.

The Board has considered whether staged ratings are 
appropriate.  The competent medical evidence of record shows 
that the residual scars from the appendectomy have not 
fluctuated materially during the course of this appeal.  As 
such, a staged rating is not warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Based on the foregoing, the Board concludes that the Veteran 
is not entitled to a compensable rating for his left inguinal 
scar under the rating criteria in effect prior to August 30, 
2002.  

Evaluation of Scar under Rating Criteria in Effect between 
August 30, 2002 and October 28, 2008

As an initial matter, the Board notes that the amended rating 
criteria may only be applied to the period of time after the 
effective date, therefore, the period prior to August 30, 
2002 is not for consideration under the new criteria.  See 
VAOPGCPREC 3-2000.  

Under the amended criteria, scars on areas other than the 
face or neck are rated under Diagnostic Codes 7801 to 7805.  
38 C.F.R. § 4.118 (2008).  The Veteran is currently evaluated 
under Diagnostic Code 7805.  Diagnostic Code 7805 provides 
that all other scars are to be rated based on limitation of 
function of the affected part. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2008).  The Board observes that this portion of 
the code is essentially unchanged.  As discussed above, the 
evidence of record shows that the scar of the inguinal area 
does not limit the function of the thigh or groin region.  
Therefore, the Veteran is not entitled to a compensable 
rating under this diagnostic code.

The Board has also considered whether the Veteran is entitled 
to a compensable rating under the remaining diagnostic codes 
for scars.  Under Diagnostic Code 7801, a 10 percent rating 
is warranted for scars, other than head, face, or neck, that 
are deep or that cause limited motion, when the area exceeds 
6 square inches (39 square centimeters). 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008). A deep scar is one associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, Note 
(2) (2008).  The Board observes that the VA examiner in 
October 2009 described the Veteran's scar as deep.  However, 
the evidence of record reveals that the Veteran's scar is 
less than 6 square inches (39 square centimeters).  Thus, the 
Board concludes that the Veteran is not entitled to a 
compensable rating under Diagnostic Code 7801.

Furthermore, the Board finds that Diagnostic Codes 7802-7804 
are not applicable. Diagnostic Code 7802 provides that scars, 
other than the head, face or neck, that are superficial and 
that do not cause limited motion are assigned a 10 percent 
rating when the area is 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2008).  Under Diagnostic Code 7803, scars that are 
superficial and unstable warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar. Id.  Under Diagnostic Code 
7804, scars that are superficial and painful on examination 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  The evidence of record reveals that the 
Veteran's scar of the thigh/inguinal area is not superficial 
and does not cause limited motion.  Furthermore, there was no 
evidence of pain on examination, skin breakdown, 
inflammation, edema or keloid formation at any time during 
the appeal.  

The Board has considered whether staged ratings are 
appropriate.  The competent medical evidence of record shows 
that the residual scars from the appendectomy have not 
fluctuated materially during the course of this appeal.  As 
such, a staged rating is not warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Based on the foregoing, the Board finds that a preponderance 
of the evidence is against a compensable evaluation for 
service-connected scar of the left thigh/inguinal region for 
the entire appeals period.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected scar of the thigh/inguinal region 
is inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's scar of thigh/inguinal 
region with the established criteria found in the rating 
schedule for scars shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
The Board notes that the record shows that the Veteran is 
retired.  The evidence does not indicate that his scar of the 
thigh/inguinal region has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise rendered impracticable the regular schedular 
standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

III. Merits of the Claim for an Extraschedular Rating

In the March 2009 decision and remand, the Board noted that 
the schedular ratings criteria include a rating specifically 
for removal of the penis glans, but there was no rating that 
evaluates damage of the penis glans resulting in impairment 
of the voiding stream.  The Board concluded that this was an 
exception or unusual disability picture.  Based on the lack 
of rating criteria addressing the Veteran's particular 
disability of the penis glans, the issue was remanded to the 
RO for referral to the Director of Compensation and Pension 
Service to consider the assignment of an extraschedular 
rating.  In an October 2009 decision letter from the Director 
of VA's Compensation and Pension Service, the Director 
concluded that after a review of the evidence of record, the 
Veteran is not entitled to an extraschedular evaluation for 
service-connected splaying of the urethral meatus.

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under 38 
C.F.R. § 3.321(b)(1) ratings are to be based as far as 
practicable upon the average impairment of earning capacity. 
However, in those exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation can be provided commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case represents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board notes that at the Board hearing, the Veteran 
testified that his doctors had told him the scar tissue in 
his penis would dull sensation.  He also stated that 
sometimes he dribbled into his underwear without knowing it 
and he reported voiding twice per night.  The Veteran denied 
wearing absorbent pads.  The Veteran also reported having to 
void several times per night in a statement dated in October 
2007.  

 In a private clinical record dated in October 2007, the 
physician noted the Veteran's complaints of difficulty 
urinating.  The doctor did not specify the nature of this 
difficulty.  The Veteran's condition was also described in a 
cystoscopy report dated in December 2003.  In that report, 
the physician observed that the glans penis was splayed wide-
open. On evaluation of the urethra, there was no significant 
stricture disease.  The doctor's impression was splaying of 
urinary stream secondary to urethral surgery 33 years ago.

In a July 2006 VA examination report, the examiner noted the 
Veteran's complaints of scattered urine flow as a result of 
the catheter during his in-service treatment for an amebic 
abscess.  The Veteran's urinary symptoms included hesitancy 
or difficulty starting stream, dysuria (painful urination), 
dribbling and straining to urinate.  The Veteran reported 
daytime voiding intervals greater than 3 hours.  According to 
the report, the Veteran reported he had no nocturia.  On 
physical evaluation, the examiner observed the distal urethra 
in the glans penis to be widely open.  He noted that this had 
been created by surgical intervention.  The Veteran also had 
scar tissue of the penis glans that was associated with the 
splaying of the penis glans.  The Veteran also reported 
erectile dysfunction, which the doctor determined was not 
related to the in-service penis injury.  The doctor stated 
that there would be no effects of the problem on usual daily 
activities.

Upon review of the record, the Board finds that the evidence 
indicates that the Veteran's glans penis bifurcation 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  In determining whether the 
Veteran is entitled to a compensable disability rating on an 
extraschedular basis, the Board considered that under the 
schedular rating voiding dysfunction requiring the wearing of 
absorbent materials, which must be changed at least two times 
per day, warrants a 20 percent evaluation and urinary 
frequency with daytime voiding interval between two and three 
hours or awakening to void two times per night, warrants a 10 
percent disability.  38 C.F.R. § 4.115a.  "The percentage 
ratings represents as far as can practically be determined 
the average impairment in earning capacity resulting from 
such disease and injury and the residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  Although an extraschedular 
evaluation is not constrained by the rating code, the Board 
will use the VA determination of the average impairment of 
earning capacity for an individual with voiding dysfunction 
and urinary frequency as a guide in its consideration of a 
compensable rating.  

As discussed above, the evidence of record shows that the 
Veteran's service-connected glans penis bifurcation results 
in splaying of the urinary stream.  The Veteran testified at 
the Board hearing he has to void at least two times per 
night.  Although the Veteran denied wearing any absorbent 
pads, he testified that sometimes he dribbles into his 
underwear.  The overall evidence indicates that the Veteran's 
symptoms of glans penis bifurcation cause some impairment in 
earning capacity.  The Board finds that the Veteran's urinary 
dysfunction of voiding at least twice per night is analogous 
to the schedular criteria for urinary frequency with 
awakening to void twice per night.  Accordingly, the Board 
concludes that the Veteran's service-connected glans penis 
bifurcation warrants a 10 percent disability evaluation on an 
extra-schedular basis for the entire appeals period.  











	(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to a compensable disability rating for 
service-connected scar of the left thigh/inguinal region is 
denied.

2.  Entitlement to a disability rating of 10 percent rating 
for service-connected glans penis bifurcation on an 
extraschedular basis is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


